835 F.2d 877
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willard Jackson DUTY, Petitioner-Appellant,v.Warden KOEHLER, Marquette Branch Prison, Respondent-Appellee.
No. 87-1483.
United States Court of Appeals, Sixth Circuit.
Dec. 9, 1987.

Before BOYCE F. MARTIN, Jr., MILBURN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner filed this action for habeas corpus relief (28 U.S.C. Sec. 2254) questioning the constitutionality of a 1982 armed robbery conviction.  The matter was referred to a magistrate who recommended the petition be dismissed.  The district court adopted this recommendation after considering petitioner's objections.  This appeal followed.  On appeal the parties briefed the issues, petitioner proceeding pro se.


3
Upon consideration, we affirm for the reasons set forth in the opinion entered April 29, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.